DETAILED ACTION
This is the Non-First Office Action on the Merits based on the 16/799,979 application filed on 02/25/2020 and which claims as originally filed have been considered in the ensuing action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C.119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0022172, filed on 02/26/2019.
The claims 1-9 have priority to 02/26/2019.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 6 recites the limitation “a rotational shaft” in line 11. As shown in FIG.6, the pivot shaft 211 is pointing to the upper shaft. As shown in FIG.7, the pivot shaft 211 is pointing to the lower shaft. The rotational shaft 311 is not shown in any drawings. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-5 are objected to because of the following informalities:  
Claim 3, line 6, “the user” should be corrected ---a user---.
Claim 3, line 6, “can” should be deleted.
 Claim 4, lines 3-4, “the horizontal bar” should be corrected ---a horizontal bar---.
Claim 4, line 9, “the roller members” should be corrected ---the plurality of roller members---.
Claim 5, lines 3-4, “the horizontal bar” should be corrected ---a horizontal bar---.
Claim 5, line 9, “the roller members” should be corrected ---the plurality of roller members---.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“a kicking training member” in claim 1, lines 3, 6, 9, 10. This limitation invokes 112f because the limitation has the generic place holder “member” in combination with the functional language “kicking training” with no specific structure Further,the specification disclose that the structure of the kicking training member comprise a pivot bar 210,  a roller support 220, and a plurality of roller members 230. (Applicant’s specification, Para [52] “The kicking training member includes a pivot bar 210 with one end being engaged to the horizontal bar 120 which is the upper end of the stationary frame 110, the pivot bar being able to rotate around a pivot shaft 211, a roller support 220 extending from the pivot bar 210 in a longitudinal direction, and a plurality of roller members 230 with both ends being rotatably engaged to the roller support 220”)
“angle adjusting member” in claim 1, line 5. This limitation invokes 112f because the limitation has the generic place holder “member” in combination with the functional language “angle adjusting” with no specific structure Further, the  specification disclose that the structure of the angle adjusting member includes a movable bar 310, a pair of angle adjusting bars 330 and retainers 320. (Applicant’s specification, Para [56] “The angle adjusting member of the kicking training member according to the embodiment includes a movable bar 310 with both ends being slidably 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 The Examiner notes that the following limitations are no longer considered under 112f:
“the kicking training member” in claim 4. This limitation  is no longer interpreted under 112f because claim 4 disclose the structure of the kicking training member to include a pivot bar, a roller support and a plurality of roller members.
“the kicking training member” in claim 5. This limitation is no longer interpreted under 112f because claim 5 disclose the structure of the kicking training member to include a pivot bar and a plurality of roller members.
“the angle adjusting member” in claim 6. This limitation is no longer interpreted under 112f because claim 6 disclose the structure of the angle adjusting member to include a movable bar, retainers and a pair of angle adjusting bars.
“the angle adjusting member” in claim 7. This limitation is no longer interpreted under 112f because claim 7 disclose the structure of the angle adjusting member to include a movable bar and a pair of angle adjusting bars.
“the angle adjusting member” in claim 8. This limitation is no longer interpreted under 112f because claim 8 disclose the 
“the angle adjusting member” in claim 9. This limitation is no longer interpreted under 112f because claim 9 disclose the structure of the angle adjusting member to include a movable bar and a pair of angle adjusting bars.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the other end” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the vertical bars" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the horizontal bars" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the pair of vertical bars" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the vertical bars in claim 3, lines 3-4 or separate components. The Examiner notes that claim 3 appears to depend on claim 2 because claim 2 introduces the limitation “a pair of vertical bars” in line 2 and “a plurality of horizontal bars” in line 3.
Claim 4 recites the limitation "a longitudinal direction of the roller support" in line 10. It is unclear whether this limitation is referring to a longitudinal direction in claim 4, lines 6-7 or separate components.  
The Examiner notes that claim 4 appears to depend on claim 2 because claim 2 introduces the limitation “a plurality of horizontal bars” in line 3.
The Examiner notes that claim 5 appears to depend on claim 2 because claim 2 introduces the limitation “a plurality of horizontal bars” in line 3.
6 recites the limitation “the pair of vertical bars” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the vertical bars” in lines 6 and 7. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the pair of vertical bars in claim 6, lines 3-4 or separate components. The Examiner notes that claim 4 appears to depend on claim 2 because claim 2 introduces the limitation “a pair of vertical bars” in line 2.
Claim 6 recites the limitation “the other end” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the lower end” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the vertical bar” in line 4. There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation “the vertical bars” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the vertical bar in claim 7, line 6 or separate components. The Examiner notes that claim 4 appears to depend on claim 2 because claim 2 introduces the limitation “a pair of vertical bars” in line 2.
Claim 8 recites the limitation “the pair of vertical bars” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the vertical bars” in line 7. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the pair of vertical bars in claim 8, lines 3-4 or separate components. The 
Claim 8 recites the limitation “the other end” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the lower end” in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the vertical bar” in line 4. There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation “the vertical bars” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the vertical bar in claim 9, line 4 or separate components. The Examiner notes that claim 5 appears to depend on claim 2 because claim 2 introduces the limitation “a pair of vertical bars” in line 2 and “a plurality of horizontal bars” in line 3.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson (US 6,149,554).
Regarding claim 1: Ferguson discloses a kicking training apparatus (exercise machine for martial artists or athletes, see FIGS. 7-8, Abstract “A user (2) is able to kick the target pad (13) and thereby strengthen muscles and develop coordination needed in the martial arts”) comprising: 
a stationary frame (see annotated in FIG.1) which is fixed to a floor (the ground surface) or a wall; 
a kicking training member (see claim interpretation 112f above, the kicking training member is considered to include a pivot bar, a roller support and a plurality of roller members; Ferguson discloses an equivalent structures of the pivot bar, the roller support and the plurality of roller members, see annotated in FIG.5 of Ferguson) with one end (lower end of the rail 10, see annotated in FIG.3) being rotatably engaged to an upper end (see annotated in FIG.3) of the stationary frame; and 
an angle adjusting member (see claim interpretation 112f above, the angle adjusting member is considered to include a movable bar, retainers and a pair of angle adjusting bars, Ferguson discloses an equivalent structures of the movable bar, the retainers and the pair of angle adjusting bars, see annotated in FIG.1 in Ferguson) with one end (the longitudinal side end of the annotated movable bar 8) being rotatably engaged to a lower end of the kicking training member (the annotated movable bar rotatably engaged with the lower surface of the rail when the rail is moving up and down If the user 02 wishes to practice a downward kick, an angle of inclination 31 may be selected by raising or lowering crossmember 08 only to achieve the desired inclined position 32 while rear crossmember 09 pivots about knobs 26 and 27”).

    PNG
    media_image1.png
    835
    876
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    863
    718
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    394
    870
    media_image3.png
    Greyscale


Regarding claim 2: Ferguson discloses wherein the stationary frame includes a pair of vertical bars (see annotated in FIG.1 below) and a plurality of horizontal bars (see annotated in FIG.1 below) installed at plural positions between the pair of vertical bars (see FIG.1 below).

    PNG
    media_image4.png
    828
    1020
    media_image4.png
    Greyscale


Regarding claim 3: Ferguson discloses wherein a fixing member (see annotated in FIG.1 below) for fixing at least one of the vertical bars (see annotated in FIG.1 below) and the horizontal bars (see annotated in FIG.1 below); and 
strap holders (see annotated in FIG.1 below) provided to the pair of vertical bars (see annotated in FIG.1 below), respectively, so that the user training a kicking posture can hold the strap holders by hands (see FIGS. 2-3, the user is capable to hold the strap by hands).

    PNG
    media_image5.png
    883
    1139
    media_image5.png
    Greyscale


Regarding claim 4: Ferguson discloses wherein the kicking training member includes 
a pivot bar (see annotated in FIG.1 below) with one end being engaged to the horizontal bar (see annotated in FIG.1 below, the pivot bar is engaged indirectly to the annotated horizontal bar) which is the upper end (see annotated in FIG.1 below) of the stationary frame, the pivot bar (see annotated in FIG.1 below) being able to rotate around a pivot shaft (see annotated in FIG.1 below; Col 6 lines 27-31, “If the user 02 wishes to practice a downward kick, an angle of inclination 31 may be selected by raising or lowering crossmember 08 only to achieve the desired inclined position 32 while rear crossmember 09 pivots about knobs 26 and 27”), 
a roller support (see annotated in FIG.5 below) extending from the pivot bar in a longitudinal direction (see annotated in FIG.5 below), and 
a plurality of roller members (see annotated in FIG.5 below) with both ends being rotatably engaged to the roller support (see annotated in FIG.5 below), the roller members (see annotated in FIG.5 below) being arranged in a longitudinal direction (see annotated in FIG.5 below) of the roller support.

    PNG
    media_image6.png
    835
    926
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    394
    984
    media_image7.png
    Greyscale


Regarding claim 5: Ferguson discloses wherein the kicking training member includes 
a pivot bar (see annotated in FIG.1 below) with one end being engaged to the horizontal bar (see annotated in FIG.1 below, the pivot bar is engaged indirectly to the annotated horizontal bar) which is the upper end (see annotated in FIG.1 below) of the stationary frame, the pivot bar (see annotated in FIG.1 below) being able to rotate around a pivot shaft (see annotated in FIG.1 below; Col 6 lines 27-31, “If the user 02 wishes to practice a downward kick, an angle of inclination 31 may be selected by raising or lowering crossmember 08 only to achieve the desired inclined position 32 while rear crossmember 09 pivots about knobs 26 and 27”), and 
a plurality of roller members (see annotated in FIG.5 below) with both ends being rotatably engaged to the pivot bar (see annotated in FIG.5 below), the roller members (see annotated in FIG.5 below) being arranged in a longitudinal direction (see annotated in FIG.5 below) of the pivot bar.

    PNG
    media_image6.png
    835
    926
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    394
    984
    media_image7.png
    Greyscale

Examiner notes
	Reference Lacher (US 2009/0163331 A1) teach an exercise apparatus that is designed to avoid the risk of injury caused by the current traditional methods of martial arts training. The exercise apparatus comprises a stationary frame, a pivot bar, a roller support, a plurality of roller members, an angle adjusting bar, a retainer. Reference Lacher fails to teach a movable bar slidably engaged to a pair of vertical bars.

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
“the other end of the pair of angle adjusting bars being engaged to both side sides of the lower end of the pivot bars and being able to rotate around a rotational shaft” (claim 6)
“a pair of angle adjusting bars with each end being slidably engaged to the vertical bar” (claim 7)
“the other end of the pair of angle adjusting bars being engaged to both side sides of the lower end of the pivot bars and being able to rotate around a rotational shaft” (claim 8)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784